Citation Nr: 1700518	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Drummer




INTRODUCTION

The Veteran served on active duty in the United State Army during the Gulf War Era from October 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Due to the location of the Veteran's current residence, the jurisdiction of this appeal has been transferred to the Pittsburgh, Pennsylvania RO.

In September 2014, the Board remanded this case for further development.  As that development is now complete, it returns to the Board for appellate review.


FINDING OF FACT

The Veteran's current right knee disability, diagnosed as a meniscal tear, patellofemoral pain syndrome, and osteoarthritis, was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, diagnosed as a meniscal tear, patellofemoral pain syndrome, and osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection is established when the following elements are met: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 and38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (d) (2015). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Review of the service treatment records demonstrate that the Veteran began presenting at the military aviation clinic with complaints of right knee pain in March 2009.  During one particular visit that month, the Veteran described a five year history of chronic right knee pain but noted that he had not injured or suffered trauma to the right knee.  Upon conducting a physical evaluation of the right knee, the physician observed no evidence of pain, swelling, redness, warmth, or stiffness, nor any clicking, snapping or grating sensation in the right knee.  Based on his evaluation of the Veteran, the physician assessed him with having joint pain that was localized in the right knee, and specifically noted that the Veteran had soft tissue pain.  The Veteran subsequently underwent an x-ray of the right knee, the findings of which were negative for joint effusion and demonstrated anatomic alignment without fracture, dislocation, or abnormal areas of lucency or sclerosis.  It was further noted that the soft tissues and joint spaces were within normal limits.  

Subsequent treatment reports generated at the military aviation clinic, and dated from April 2009 to July 2009, reflect ongoing complaints of, and treatment for the right knee symptoms.  During an April 2009 treatment visit, the Veteran reported that he began experiencing swelling in the right knee joint five years prior, and further recalled a recent incident wherein his knee suddenly started to buckle from underneath him while he was climbing a staircase.  Upon physical examination, the treatment provider observed crepitus on motion, and noted that the patellofemoral grinding test was positive with popping.  Based on his evaluation of the Veteran, the treatment provider assessed him with having right knee patellofemoral syndrome and recommended that the Veteran seek physical therapy to help alleviate his symptoms.  Treatment records dated in May 2009 reflect an ongoing diagnosis of patellofemoral syndrome.  At the July 2009 separation examination, the clinical evaluation of the lower extremities was marked as abnormal, and in the adjoining notes section, the medical examiner noted that the Veteran experienced pain over the patellofemoral insertion and that the posterior drawer test produced positive results.  In addition, the Veteran reported a history of knee trouble in the medical history report, and in the comments section the medical examiner noted that the Veteran's right knee began hurting five-and-a-half years prior without any trauma or injury, and the pain surrounded the medial section of the knee.   

After service, the Veteran was afforded a VA examination in March 2010 at which time he provided his military history and reported that he began experiencing pain in his right knee in July 2004.  According to the Veteran, the pain continued to worsen throughout service and he began seeking physical therapy to help treat his symptoms, but this only served to worsen his pain.  The Veteran reported to experience constant pain in the right knee, which, on a scale of one to ten, he rates somewhere between a one and three with the potential of increasing to a five.  He also reported to experience instability, stiffness, giving way, and instability in the right knee.  Physical examination of the right knee was normal.  Also, an x-ray of the right knee revealed intact osseous structures, well-preserved joint spaces, no signs of joint effusion, and no osteochondral defects.  Based on her review of the diagnostic records, as well as discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with having an orthopedically normal right knee, and determined that no link could be made between his right knee and his active military service.  

An August 2010 MRI of the Veteran's right knee revealed mild edema of the quadriceps fat pad with prominent medial plica.  

An August 2015 VA examination shows that the Veteran was diagnosed with both a right knee meniscal tear and patellofemoral pain syndrome.  The examiner also noted, based on diagnostic testing, osteoarthritis of the right knee.  The examiner reviewed all available medical evidence and determined that it was not possible to create a valid opinion as to whether the Veteran's right knee disorder was related to service, as more information was necessary and then an orthopedic doctor would be needed to evaluate the Veteran and arrive at a specific diagnosis.

In sum, the Veteran has a current right knee disorder, diagnosed as a meniscal tear, patellofemoral pain syndrome, and osteoarthritis.  During service, he was treated on numerous occasions for his right knee, with abnormal findings including crepitus on motion, positive patellofemoral grinding test with popping, pain over the patellofemoral insertion, and positive posterior drawer test, with a diagnosis of right knee patellofemoral syndrome.  A VA examiner in August 2015 stated that it was not possible to create a valid opinion as to whether the Veteran's right knee disorder was related to service, as more information was necessary.

Here, service connection is warranted under the relaxed evidentiary showing set forth in 38 C.F.R. § 3.303(b), which does not require that a medical nexus be established so long as there is sufficient evidence, as defined in that subsection, of a chronic disease (e.g., osteoarthritis) whose symptomatology (i.e., pain) began in service, whether or not it was chronic at the time.  See Walker, 708 F.3d at 1338-39.  During service, the Veteran was treated on numerous occasions for his right knee, with abnormal findings including crepitus on motion, positive patellofemoral grinding test with popping, pain over the patellofemoral insertion, and positive posterior drawer test, with a diagnosis of right knee patellofemoral syndrome.  Post service, the lay and medical evidence shows a pattern of ongoing complaints and treatment concerning the Veteran's right knee from the time of his separation from service in 2009 to the present, with diagnoses of a meniscal tear, patellofemoral pain syndrome, and osteoarthritis in 2015.  Accordingly, resolving 
reasonable doubt in the Veteran's favor, his claim of service connection for a right knee disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, diagnosed as a meniscal tear, patellofemoral pain syndrome, and osteoarthritis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


